Title: To Thomas Jefferson from Victoire Laporte, 3 March 1822
From: Laporte, Victoire
To: Jefferson, Thomas


Sir
prices tavern Louisa
March  th3  1822
Once more I am compeled to write to you concerning Our destressing setuation although I Know that we are already grately indebted to your bountes it is now the hart rinding suffirings of a most afflicted matter that causes me to touble you  once more we are aboute to be put out of the room we now  occupy and my husband is in richmond and for the want of the means he cannot come for us and  nether can we go, do sir take pitty on a suffering mouth and gave ous a little ade should it be only to bair our expences to richmond do I intreet your benevelence not to turn a deef year to my prar and in a feaute day I hope you will be repaid an answer if you pleas by the returning post,untill then I remain very respectfully yoursVictoire Laporte